DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	This Office action is in response to correspondence received December 1, 2022.
	Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending and have been examined. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022 has been entered.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-7 are a method, which is a process.
Claims 8-14 are a system, which is a machine.
Claims 15-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 8, and 15, which are similar in scope, is defined as:
A method of cognitive device support for potentially affected devices, the method comprising: receiving a plurality of support issues associated with a plurality of affected devices; identifying, from the plurality of support issues, a plurality of correlated support issues having one or more correlated attributes; identifying, based on the one or more correlated attributes, one or more potentially affected devices associated with the plurality of correlated support issues; identifying a resolution associated with the plurality of correlated support issues, including issuing a database query for the resolution; and providing the resolution to one or more entities associated with the one or more potentially affected devices, wherein the resolution includes a batch function executable by the one or more potentially affected devices.
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The abstract idea identified above could be performed as a mental process as follows:  first, one could receive a plurality of support issues associated with a plurality of devices mentally, by looking at them on a paper or hearing them.  Then, one could identify, from the plurality of support issues, a plurality of correlated support issues, by mentally observing and judging correlations.  Then, one could identify based on correlated attributes and a plurality of devices, potentially affected devices associated with a plurality of issues mentally, through further observation and judgment.  Finally, one could mentally identify a resolution by judging the appropriate solution to the issue including querying a database (database can be a paper table or merely organized data, a mental step), through comparing mentally problems with solutions, and provide the resolution to an entity verbally or on paper.  Finally, the resolution is provided to an entity, which could be a person, and though the resolution is a batch function, under a broadest reasonable interpretation, this is taught by conveying which function should be executable by the user.  
Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 8, and 15,  above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 does not recite additional elements.
Claim 8 recites an apparatus, a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:
Claim 15 recites computer program product …, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of
Examiner notes that the computer program product is described in the specification as not being various types of carrier waves and therefore is interpreted as an article of manufacture and not a non-statutory transitory wave.  See par 072.  
These elements are merely instructions to apply the abstract idea to a computer because the additional elements are no more than generic computing elements recited at a high level.  The elements amount to no more than a generic computer.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The reasoning from Prong 2 is carried over; in combination, as a generic computer, this is a mere apply it instruction which is not significantly more.  Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2-7, 9-14, and 16-20 further define the abstract idea of claims 1, 8, and 15 and with further mental process steps, which if incorporated into the independent claim, would only add further mental steps to the abstract idea in the independent claims.
	Claim 6, the limitation sending an update is a mere applied step (an additional element) because a generic computer can send an update (a notification), and therefore this is using a computer in its ordinary capacity.  
Therefore, claims 1-20 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al., US PGPUB 2013/0311836 A1 ("Hurst") in view of Cuddihy et al., US Pat. No. 5,463,768 ("Cuddihy").
Per claims 1, 8, and 15, which are similar in scope, Hurst teaches 
	Per claim 1, Hurst teaches a method, in par 006: "Systems, methods, apparatuses."
	Per claim 8, Hurst teaches An apparatus for cognitive device support for potentially affected devices, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: in par 006: "Systems, methods, apparatuses;"  See par 007: "Some example embodiments provide a mobile application, which may be implemented on a mobile device. The mobile application of some example embodiments provides a stand-alone application configured to diagnose and provide solutions for issues potentially affecting mobile device performance. Additionally or alternatively, the mobile application of some example embodiments is configured to work in conjunction with a mobile device support apparatus by monitoring mobile device performance and conveying monitored data to the mobile device support apparatus to facilitate remote analysis and diagnosis of any issues potentially affecting mobile device performance."
	Per claim 15, Hurst teaches A computer program product for cognitive device support for potentially affected devices, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of in par 006: " Systems, methods, apparatuses and computer program products"; par 039: "As such, the support services controller 220 may be embodied as various means, such as circuitry, hardware, a computer program product comprising computer readable program instructions stored on a computer readable medium (for example, the memory 214) and executed by a processing device (for example, the processor 212), or some combination thereof The support services controller 220 may be capable of communication with one or more of the memory 214 or communication interface 218 to access, receive, and/or send data as may be needed to perform one or more of the functionalities of the support services controller 220 as described herein."
	Then, per claims 1, 8, and 15, Hurst teaches A method of cognitive device support for potentially affected devices, the method comprising: receiving a plurality of support issues associated with a plurality of affected devices in par 054: "In various example embodiments, a variety of device status data may be captured through monitoring of the status of a mobile device 104. As one example, an application profile may be determined, which may include the applications installed on the mobile device 104, configuration settings for installed applications, processor and/or memory usage of installed applications, crash logs, execution and/or usage data, and/or the like."  See par 055: "As another example, information may be captured regarding hardware health, such as information regarding a health of a battery, memory device, device sensors, accelerometer, Global Positioning Service sensor, and/or other hardware that may be implemented on a mobile device 104. Information regarding hardware health may, for example, include hardware test results that may provide information indicative of hardware health."  That a plurality of devices is taught by Hurst is shown in par 026:  "provide mobile device support services to one or more mobile devices 104 via the network 106 in accordance with one or more example embodiments disclosed herein."  See also Fig 1 where Item 104 is shown three times, for a representative three devices, teaching a plurality.  Crash logs teaches "affected" devices.
	and providing the resolution to one or more entities associated with the one or more potentially affected devices, wherein the resolution includes a batch function executable by the one or more potentially affected devices in par 070: "In some instances, the solution may be automatically performed to remedy the fault. For example, identified malware may be automatically removed from the mobile device 104 in some example embodiments. Additionally or alternatively, a user may be prompted with a list of one or more identified solutions and may be asked to confirm that he or she wishes for an identified solution to be performed. For example, a mobile application operating under control of the mobile application controller 320 may prompt a user with an identified solution via the user interface 316 and provide the user with the option to implement the solution. As another example, a user may elect to implement an identified solution via a web portal interface that may be provided by the mobile device support apparatus 102 of some example embodiments."  Automatically removing malware from a mobile device is a batch function because it necessarily involves implementing a block of code in order to accomplish this action.  Therefore, this is a batch function.  
	Hurst does not teach identifying, from the plurality of support issues, a plurality of correlated support issues having one or more correlated attributes; identifying, based on the one or more correlated attributes, one or more potentially affected devices associated with the plurality of correlated support issues; identifying a resolution associated with the plurality of correlated support issues; Issuing a database query for the resolution.
	Cuddihy teaches an error log analysis system.  See abstract.  
	Cuddihy teaches identifying, from the plurality of support issues, a plurality of correlated support issues having one or more correlated attributes; in col 3 ln 58 – col 4 ln 1: "Each of the error logs has a corresponding malfunction description (i.e. fault nz, yw, bd, etc.) associated with it. A typical error log generated from a computerized tomography machine such as a GE CT 9800, contains many megabytes of loosely formatted information. Each message in an error log contains one to a dozen different values, resulting in thousands of values throughout the log. An example of an error log is shown in FIG. 2 with its detailed partial views shown in FIGS. 2A-2D. Most of the data in the error log is irrelevant and includes such information as dates, times and English comments. The dates from each imaging device will vary from machines."  Col 4 ln 33-44: " After formatting, each of the plurality of error logs 30 are grouped in the block finding and matching unit 32 into case sets of common symptoms or common corrective actions (i.e. faulty parts, boards, caches, etc.). FIG. 5A shows error logs 1-11 grouped into case sets, wherein error log cases 1-3 are grouped into case set I; error log cases 4-5 into case set II; error log cases 6-9 into case set III; and error log cases 10-11 into case set IV. A case is represented by one or more error logs and a fix associated with a single malfunction of a device. A case set consists of all historical cases having the same fix."  Col 4 ln 10-25: " In order to remove extraneous data, the error logs are formatted into a similar arrangement. The formatting unit 26 formats data, removes irrelevant information (i.e. dates and sequence numbers), resolves inconsistencies and simplifies values. The error log is formatted by parsing the data into lists of expressions and field names. A parsed error log is shown in FIG. 3 with its detailed partial views shown in FIGS. 3A-3E. In this example, each value is put on a separate line with a label enclosed in brackets (i.e. &lt;&gt;) and each message is separated by a blank line. After parsing into a common format, irrelevant information such as dates, times, and English-language comments are filtered out and the essential information is put in a columnized format as shown in FIG. 4, with its detailed partial views shown in FIGS. 4A-4B." Support issues – error logs; correlated support issues – common symptoms or common corrective actions; correlated attributes -  expressions and field names from a parsed error log.  
	Cuddihy then teaches identifying, based on the one or more correlated attributes, one or more potentially affected devices associated with the plurality of correlated support issues Col 4 ln 55-59: " After blocks in each case set have been identified, the blocks of each case set are compared to identify common blocks. After comparison, the blocks are stored in the block database 15 and are used to characterize fault contribution for new error logs that are received in the diagnostic unit 12.  FIG. 5B shows the error logs in case set I having blocks A, B, G and H; the error logs in case set II having blocks A, B, C and E; the error logs in case set III having blocks A, B, C, D, and F; and the error logs in case set IV having blocks A, B, C, D, E, and F. After blocks in each case set have been identified, the blocks of each case set are compared to identify common blocks.  After comparison, the blocks are stored in the block database 15 and are used to characterize fault contribution for new error logs that are received in the diagnostic unit 12."  The blocks are the correlated attributes and the new error logs that are received are identifying based on correlated attributes one or more potentially affected devices.  
	Cuddihy then teaches identifying a resolution associated with the plurality of correlated support issues, in col 7 ln 44 – 59: " The fault(s) associated with the case(s) found are then considered diagnoses of the malfunction represented by the new error log 58. Case 10 is a perfect match to the new error log case and it is likely that case 10's diagnosis is applicable to the new case. Note that this diagnosis is derived by the system proposed by this invention even though the logs for case 10 and the new case in Table 2 are not identical, i.e. block B of case 10 is not found in the log for the new case. If by chance, the solution for case 10 does not fix the new case, then the next best solution is tried (i.e. cases 4-5, then 7 or 9). Generally, the fix associated with the most similar error log should be used first and if that does not work, the next best error logs are used until the problem is solved."
	Cuddihy then teaches Issuing a database query for the resolution in col 6 ln 39-44: " Afar the input error log has been processed into a standard format, the error log is sent to the matching unit 18, where it is searched for the blocks of data stored in the database 15. The block matching unit identifies any known blocks. The step of block finding is identical to the step described above for the block matching unit 32." 
	It would have been obvious before the effective filing date of the claimed invention to modify the predictive error diagnosis teaching of Hurst with the analyzing errors for diagnostics teaching of Cuddihy because Cuddihy teaches in col 2 ln 25-29 that: "Therefore, it is a primary objective of the present invention to provide an error log analysis system that automatically generates diagnostic knowledge without the dependence of human experts such as field engineers."  Cuddihy's teaching would improve Hurst because it would provide error analysis without using human experts and therefore would be a cost effective form of analysis, and further more reliable as it would not depend on the availability of an engineer.  For these reasons, one would be motivated to modify Hurst with Cuddihy.  
	Per claims 2, 9, and 16, which are similar in scope, Hurst and Cuddihy teach the limitations of claims 1, 8, and 15, above.  Hurst further teaches receiving a verification of the resolution; and wherein identifying the resolution comprises identifying, based on the verification being received, the resolution in par 069: " According to an example embodiment, solutions may be determined based at least in part on solution implementation result information. The solution implementation results may include, for example, information about whether implementing a particular solution caused one or more faults to be resolved. Solution implementation results received from a plurality of mobile devices may, like the device status data, be aggregated and this aggregated data may be used in device diagnostics and/or solution determinations."
	Per claims 4, 11, and 18, which are similar in scope, Hurst and Cuddihy teach the limitations of claims 1, 8, and 15, above.  Hurst further teaches identifying the one or more correlated support issues is based on a knowledge base in par 061: "In some example embodiments, device diagnostics may be performed based on a knowledge base, such as may be stored on and/or otherwise accessible to the mobile device support apparatus 102 and/or mobile device 104. In some example embodiments, device diagnostics may be performed based on device status data, fault history data, and/or other data that may be collected by the mobile device support apparatus 102 from a plurality of mobile devices. In this regard, some example embodiments identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash, frequently encountered application-device incompatibility issues, conflicts between applications, and/or the like. Accordingly, in some example embodiments, the support services controller 220 may be configured to aggregate device status data collected from a plurality of mobile devices and analyze the collected data to identify trends that may be used when performing device diagnostics on a particular mobile device 104. In this regard, the some example embodiments may provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system 100."
	and the method further comprises: determining whether the plurality of correlated support issues are valid; in par 062: "Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults. These fault profiles may be stored, for example, in a record, such as database. Thus, according to example embodiments employing such fault profiles, potential faults may be determined for a particular mobile device based at least in part on a comparison between device status data received from the mobile device and one or more fault profiles. According to a further example embodiment, potential faults may be determined for a particular mobile device based at least in part on a comparison between one or more application profiles for the mobile device and one or more fault profiles.”
	indicating, in response to the plurality of correlated support issues being invalid, in the knowledge base, the plurality of support issues as invalid in par 068: " As still a further example, in an instance in which a fault may not be readily resolved through remote repair or user action, a suggested solution may comprise instructing the user to return the device to a sales outlet or service center for repair or replacement."
	and wherein identifying the one or more potentially affected devices is performed in response to the plurality of correlated support issues being valid in par 068: " In some example embodiments, the support services controller 220 and/or the mobile application controller 320 may be configured to determine a solution, e.g., a potential solution, for an identified fault. As will be appreciated, the determined solution may vary based upon the type of fault identified. For example, a solution may comprise removal of a malicious or incompatible application that may be affecting device performance. As another example, a solution may comprise installation of an application or application update that may patch or otherwise resolve an issue."
	Per claims 5, 12, and 19, which are similar in scope, Hurst and Cuddihy teach the limitations of claims 1, 8, and 15, above.  Hurst further teaches identifying the one or more correlated support issues is based on a knowledge base,  in par 061: "In some example embodiments, device diagnostics may be performed based on a knowledge base, such as may be stored on and/or otherwise accessible to the mobile device support apparatus 102 and/or mobile device 104. In some example embodiments, device diagnostics may be performed based on device status data, fault history data, and/or other data that may be collected by the mobile device support apparatus 102 from a plurality of mobile devices. In this regard, some example embodiments identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash, frequently encountered application-device incompatibility issues, conflicts between applications, and/or the like. Accordingly, in some example embodiments, the support services controller 220 may be configured to aggregate device status data collected from a plurality of mobile devices and analyze the collected data to identify trends that may be used when performing device diagnostics on a particular mobile device 104. In this regard, the some example embodiments may provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system 100."
	and the method further comprises: receiving an indication of a failure of the resolution; and modifying, based on the indication of the failure of the resolution, the knowledge base. In par 093: "Operation 1225 may comprise receiving information regarding solution implementation results. As discussed above, the solution implementation results may, for example, comprise information regarding whether one or more solutions were successful in resolving a given fault"
	Per claim 6, Hurst and Cuddihy teach the limitations of claim 1, above.  Hurst further teaches comprising determining a whether a severity score associated with the plurality of correlated support issues satisfies a threshold in par 079: " In some example embodiments, the portal may provide an interface for a user and/or authorized customer service representative to review applications installed on his or her device. The interface may include an indication of a threat level (e.g., low security risk, medium security risk, high security risk, or the like) of an installed application. The threat level may, for example, be determined based on known characteristics of the application, resource access permissions granted to the application, whether a developer of the application is trusted, and/or other factors. Additionally or alternatively, the portal may provide an interface for a user to designate particular applications as rejected, blacklisted, or the like to prevent designated applications from being installed on his or her device and/or to have an installed application uninstalled from his or her device. In this regard, FIG. 8 illustrates an interface with a listing of applications along with a status indicator, such as "Installed," "Blocked," "High Security Risk," "Medium Security Risk," or other status indication. For example, a "Blocked" application may comprise an application that may be blocked from a mobile device by a user or other entity. An "installed" application may comprise an application that is installed that does not pose a security risk. An application labeled as a "High/Medium/Low Security Risk" may be an installed application known or determined to present some level of security risk."
	Hurst then teaches wherein providing the resolution includes sending an update to the one or more potentially affected devices in par 075: " The portal may provide notification of outstanding issues, such as outstanding alerts regarding faults that may have been diagnosed on a user's mobile device 104. For example, in some example embodiments, a user may be notified of outstanding issues upon arrival or log-in to the portal. The portal of some example embodiments may provide recommended solutions to identified outstanding issues. In some instances, a solution may comprise instructions that a user may use to manually rectify a fault. Additionally or alternatively, in some instances, a solution may comprise a recommendation that, when selected, may automatically resolve a fault."  A selection to automatically rectify a fault teaches an update that is a resolution.   See also par 068: " As another example, a solution may comprise installation of an application or application update that may patch or otherwise resolve an issue."
	Per claims 7 and 14, which are similar in scope, Hurst and Cuddihy teach the limitations of claims 1 and 8, above.  Hurst further teaches wherein identifying the one or more potentially affected devices comprises identifying the one or more potentially affected devices as having the one or more correlated attributes in par 069: "Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults. These fault profiles may be stored, for example, in a record, such as database. Thus, according to example embodiments employing such fault profiles, potential faults may be determined for a particular mobile device based at least in part on a comparison between device status data received from the mobile device and one or more fault profiles. According to a further example embodiment, potential faults may be determined for a particular mobile device based at least in part on a comparison between one or more application profiles for the mobile device and one or more fault profiles."
	Per claims 13 and 20, which are similar in scope, Hurst and Cuddihy teach the limitations of claims 8 and 15, above.  Hurst further teaches comprising determining a whether a severity score associated with the plurality of correlated support issues satisfies a threshold in par 079: " In some example embodiments, the portal may provide an interface for a user and/or authorized customer service representative to review applications installed on his or her device. The interface may include an indication of a threat level (e.g., low security risk, medium security risk, high security risk, or the like) of an installed application. The threat level may, for example, be determined based on known characteristics of the application, resource access permissions granted to the application, whether a developer of the application is trusted, and/or other factors. Additionally or alternatively, the portal may provide an interface for a user to designate particular applications as rejected, blacklisted, or the like to prevent designated applications from being installed on his or her device and/or to have an installed application uninstalled from his or her device. In this regard, FIG. 8 illustrates an interface with a listing of applications along with a status indicator, such as "Installed," "Blocked," "High Security Risk," "Medium Security Risk," or other status indication. For example, a "Blocked" application may comprise an application that may be blocked from a mobile device by a user or other entity. An "installed" application may comprise an application that is installed that does not pose a security risk. An application labeled as a "High/Medium/Low Security Risk" may be an installed application known or determined to present some level of security risk."
Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al., US PGPUB 2013/0311836 A1 ("Hurst") in view of Cuddihy et al., US Pat. No. 5,463,768 ("Cuddihy"), further in view of Gaida, US PGPUB 2020/0073738 A1 ("Gaida").  
	Per claims 3, 10, and 17, which are similar in scope, Hurst and Cuddihy teach the limitations of claims 1, 8, and 15, above.  Hurst teaches potentially affected devices as shown above Hurst does not teach determining that a number of the plurality of correlated support issues satisfies a threshold ; and wherein identifying the one or more [problems] comprises identifying, based on the number of the plurality of correlated support issues satisfying the threshold, the one or more…[problems].
	Gaida teaches software support functionality with error incident fingerprinting.  See abstract.
	Gaida teaches determining that a number of the plurality of correlated support issues satisfies a threshold ; and wherein identifying the one or more [problems] comprises identifying, based on the number of the plurality of correlated support issues satisfying the threshold, the one or more …[ problems]. in par 133: "Criteria can vary. For example, an alert can be generated upon detection of the first occurrence of the fingerprint (e.g., a new error). Or, an error frequency or threshold can be set. For example, responsive to determining that the log contains n errors with the same fingerprint, an alert can be generated."  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the affected device problem and solution teaching of Hurst as modified by Cuddihy with the threshold teaching of Gaida because Gaida teaches the following:
The staff of support specialists tasked with serving as a human interface between a struggling user and the underlying software system typically lacks the experience to provide much help and often refer difficult errors to upper level software support personnel with more knowledge and experience. However, the low experience levels of the support staff can exacerbate the problem for the experts because they add another element of uncertainty and inaccuracy.

Par 004.  Gaida's teachings improve on error incident processing and therefore one would be motivated to modify Hurst and Cuddihy to avoid the problems present with low level error support staff.  For these reasons, one would be motivated to modify Hurst and Cuddihy with Gaida.  
	Therefore, claims 1-20 are rejected under 35 USC 103.  
35 USC 101
Applicant states that the "claims" do not fall within the category of mental processes.  Examiner disagrees, because as shown above, there is nothing technical that could not be done on pen and paper about a database query.  Applicant does not explain how under a broadest reasonable interpretation a database 	query cannot be performed mentally.  Even if this were the case, the database query was (and here is) in the alternative an additional element as computing performed in its ordinary capacity, and therefore is an apply it element.  Applicant then argues claim 6 as a mental process but as was written in the previous rejection and written here, this is an additional element analyzed in prong 2.  Applicant argues that "the computer is essential" to the claims but this is not the case, as the claims involve step by step determinations of whether or not a problem exists, which are also understood to be mental steps.  Applicant's amendments do not integrate the mental steps claimed into a practical application, as shown above.  Therefore, the 101 rejection is maintained.
35 USC 103
	Applicant's arguments are moot as applicant has amended which required further search and consideration, where new art was found and applied.  Therefore, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689